Citation Nr: 1748906	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and friend G.H.

ATTORNEY FOR THE BOARD

Jason George, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the appellant testified before the undersigned Veterans Law Judge sitting at the RO.

In a September 2013 Substantive Appeal to the Board, the appellant stated that his feet problems have caused his back problems.  The issue of entitlement to service connection for a back disorder as secondary to flat feet has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and, as this statement was made in a filing prior to March 2015, it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The primary issue in this case is whether the appellant's flat feet preexisted service and, if so, whether the appellant's flat feet were aggravated by service.  In assessing the claim, the presumption of soundness is potentially raised.  This states that a veteran "will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service."  38 C.F.R. § 3.304(b).  See also 38 U.S.C.A. § 1111.

A presumption of soundness analysis under 38 U.S.C.A. § 1111 arises when there is a manifestation during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  This presumption is available only to those with active duty service.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (stating that "service on active duty for training, without more, will not suffice to give one veteran status").  Until such a time as a claimant who has served on ACDUTRA establishes entitlement to compensation for a disability, the presumption of soundness does not apply.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  According to official VA records and statements from the appellant, the appellant has two months of ACDUTRA service, but no full-time active duty service.  

Thus, the appellant is not entitled to the presumption of soundness in adjudicating his current claim at this time.  Rather, he must establish that a disease or injury was incurred or aggravated during a period of ACDUTRA.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  This would include an evidentiary burden of showing that flat feet did not preexist service to an equipoise standard rather than VA having the burden of showing by clear and unmistakable evidence that it preexisted.

Nonetheless, a medical opinion must be obtained as to (1) whether the appellant's flat feet disorder preexisted service; (2) if so, whether the appellant's flat feet disorder was aggravated by ACDUTRA; and (3) if not, whether the appellant's flat feet disorder was caused by ACDUTRA.  In answering all three of these questions, the at least as likely as not standard is to be applied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In forming an opinion the examiner should take note of the lay evidence and medical and personnel records in the claims file.  In this regard, the appellant has testified that he had no problems with his feet prior to service and that any notation that problems pre-existed service are incorrect.  Rather, he first experienced pain and swelling in his feet in his third week of ACDUTRA after a 17 mile hike in his boots with a pack on his back and weapon in his hand.  At Walson Army Hospital, he was given an arch pad for his boots.  He stated that he was treated again in his sixth week of ACDUTRA after his feet were so swollen that he could not get his boots off.  A childhood friend also testified at the hearing that he has known the appellant for 60 years and that the appellant did not have feet problems before service.

The limited medical records from ACDUTRA currently in the claims file show treatment for feet problems during service with a notation that the appellant had feet problems all of his life.  Records also show that the appellant was discharged because of his feet problems as a November 1973 Medical Board showed symptomatic severe pes planus.  The determination then was that the condition existed prior to service and was not aggravated, although there is no further explanation.

During service, the appellant reported treatment at Walson Army Hospital.  These records would not necessarily have been with other medical files from ACDUTRA or National Guard service.  It is also the Board's understanding that the hospital has since been closed.  Nonetheless, there has been no attempt to request records from the appropriate repositories holding such records for servicemembers treated during periods of ACDUTRA at closed Army hospitals.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization, request from the appropriate repository treatment records from the now-closed Walson Army Hospital where the appellant was treated during ACDUTRA. 

2.  Thereafter, forward the claims file to a qualified medical examiner for opinions as to the nature an etiology of the appellant's flat feet disorder.  It is left to the examiner's discretion whether to schedule the appellant for an examination, though it should be noted that there is a current diagnosis of flat feet.  

After a review of the entire claims file, the examiner should answer the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the appellant's flat feet did not pre-exist ACDUTRA?

(B) If thought to pre-exist, whether it is at least as likely as not (50 percent or greater probability) that the appellant's flat feet were aggravated by an injury (or disease) during ACDUTRA?

Aggravation is an increase in disability beyond the natural progress of the disease or temporary flare-up.

(C) If thought to not pre-exist, whether it is at least as likely as not (50 percent or greater probability) that the appellant's current flat feet were caused by an injury or disease during ACDUTRA?

In forming an opinion, the examiner should provide a complete rationale and consider the appellant's lay testimony and statements as summarized above.

3.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

